900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William F. MANCHESTER, Plaintiff-Appellant,v.UNITED STATES ORGANIZED CRIME DRUG ENFORCEMENT TASK FORCE OFTHE MID-ATLANTIC REGION;  Arclight/Pariah Investigation;Richard Thornburgh, United States Attorney General;  Emil P.Moschell;  J. Kent Cameron;  Lewis W. Hyden, II, of theFederal Bureau of Investigation;  Richard D. Flynn;  TimothyH. Barron;  One or More John/Jane Doe Officials, Agents andAssociates in Fact of the Task Force, In their official andindividual capacities, Defendants-Appellees.
No. 89-6019.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 14, 1990.Rehearing and Rehearing In Banc Denied April 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 88-3763-K).
William F. Manchester, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Juliet Ann Eurich, David Salem, Office of the United States Attorney, Baltimore, Md.;    Diane J. Bartels, Office of the Attorney General of Delaware, Wilmington, Del., for appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
William F. Manchester seeks to appeal the transfer of his pending civil rights action from the District of Maryland to the District of Delaware.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  It is well settled that transfers under 28 U.S.C. Secs. 1404(a) and 1406(a) are not appealable.   See Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986);  Ellicot Machine Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th Cir.1974).  Jurisdiction is also lacking because the record in the case has already been transferred to the District of Delaware.   See In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983);  Roofing & Sheet Metal Services, Inc. v. LaQuinta Motor Inns, 689 F.2d 982, 988-89 n. 10 (11th Cir.1982);  In re Nine Mile Limited, 673 F.2d 242, 243-44 (8th Cir.1982);  15 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure:  Jurisdiction 2d Sec. 3846, at 357;  see also Lou v. Belzberg, 834 F.2d 730, 733 (9th Cir.1987) (jurisdiction of transferring court and corresponding appellate court ends once papers are docketed in receiving court), cert. denied, 56 U.S.L.W. 3683 (U.S. April 4, 1988) (No. 87-1430).


3
We therefore lack jurisdiction to entertain this appeal.  We deny appellant's motions for summary reversal and for the appeal to be heard on the full record below, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED